This pro se case comes before the court on defendant’s motion for summary judgment, unopposed by plaintiff. Plaintiff brought suit to prevent the collection of $1,366.31 assessed as a fraud penalty against him for 1970 by the Internal Revenue Service.
Plaintiffs petition must be dismissed. Plaintiff does not ask a refund of tax paid, but the abatement of á fraud penalty. The claim, therefore, is one for declaratory judgment or injunctive relief against the IRS for which this court has no jurisdiction. United States v. King, 395 U.S. 1 (1969). In addition, even if the court had jurisdiction over plaintiffs claim, it appears from defendant’s brief that the case is now moot. Effective May 20, 1974, the IRS abated the assessment because it was invalid as out of time.
it is therefore ordered, upon consideration of the petition, answer, and defendant’s motion for summary judgment, and without oral argument, that defendant’s motion for summary judgment is granted, and the petition is dismissed.